                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

KENDRICK COOK-BEY, # 174 046,                 )
a/k/a Kendrick Cook,                          )
                                              )
       Plaintiff,                             )
                                              )
         v.                                   ) CIVIL ACT. NO. 2:16cv520-ECM
                                              )
MICHAEL STRICKLAND, WARDEN,                   )
et al.,                                       )
                                              )
       Defendants.                            )

                                        ORDER

       On February 19, 2019, the Magistrate Judge filed a Recommendation (doc.

35) to which no timely objections have been filed. Upon an independent review of

the file in this case and upon consideration of the Recommendation of the Magistrate

Judge, it is

       ORDERED that the Recommendation be and is hereby ADOPTED and the

Motion for Preliminary Injunction (doc. 34) be and is hereby DENIED.

       This case is referred to the Magistrate Judge for further proceedings.

       DONE this 13th day of March, 2019.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
